Citation Nr: 0500138	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  95-11 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Evaluation of hypertension with cardiomegaly, currently 
rated as 30 percent disabling.

2.  Entitlement to a separate evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Elzie (Sonny) Fitzgerald


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1994 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran was awarded service 
connection for hypertension in a September 1994 rating 
decision and was assigned a 10 percent disability evaluation 
under Diagnostic Code 7101.  In the May 1999 rating decision, 
the RO indicated that the veteran's service-connected 
hypertension was recharacterized as hypertension with 
cardiomegaly, and an increased evaluation of 30 percent was 
assigned under Diagnostic Codes 7101-7007, effective April 
11, 1994.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in November 1996.  A 
transcript of this hearing has been associated with the 
claims file. 

In June 1997, the Board remanded the veteran's claim to 
schedule a VA examination.  In September 2003, the veteran's 
claim was again remanded for a VA examination and compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA). 

The case has now been returned to the Board for further 
appellate review.




FINDINGS OF FACT

1.  Prior to January 12, 1998, hypertension with cardiomegaly 
was manifest by no more than definite enlargement of the 
heart.

2.  Since January 12, 1998, hypertensive heart disease is 
manifest by no more than a workload of 8.1 METs (metabolic 
equivalent) with continuous medication required.

3.  Since January 12, 1998, hypertension is manifest by no 
more than a history of diastolic pressure predominately 100 
or more requiring continuous medication for control.

CONCLUSIONS OF LAW

1.  Prior to January 12, 1998, hypertension with cardiomegaly 
was no more than 30 percent disabling.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Codes 7101-7007 (1994).

2.  Since January 12, 1998, hypertensive heart disease is no 
more than 30 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Codes 
7007 (2004).

3.  Since January 12, 1998, hypertension is 10 percent 
disabling.  §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
an April 2004 VCAA letter, under a heading entitled "What 
Must the Evidence Show to Establish Entitlement to the 
Benefit You Want," the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected disability, the evidence must show that the 
disability had gotten worse.  The RO requested the veteran to 
send recent medical records.

In the November 1994 statement of the case, the RO provided 
the veteran with the old rating criteria for hypertensive 
vascular disease, Diagnostic Code 7101.  In the May 1999 
supplemental statement of the case, the RO provided the 
veteran with the new rating criteria for hypertensive heart 
disease, Diagnostic Code 7007.  In the October 2004 
supplemental statement of the case, the RO provided the new 
rating criteria for hypertension, Diagnostic Code 7101.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the April 2004 VCAA letter, under a heading 
entitled "What Do We Still Need From You," the RO requested 
the veteran to send any treatment records pertinent to his 
service-connected hypertension with cardiomegaly, especially 
from the prior 12 months, including reports or statements 
from doctors, hospitals, labs, medical facilities, mental 
health clinics, x-rays, physical therapy records, and 
surgical reports.  The RO stated that if the veteran had 
received treatment at a VA facility, the veteran should 
provide the dates and places of treatment so that the RO 
could obtain those records.  The RO stated that if the 
veteran wanted VA to obtain treatment records from private 
doctors or hospitals, that he should provide appropriate 
authorization for VA to do so.  The RO added that it was 
still the veteran's responsibility to ensure that VA received 
the records.

Under a heading entitled "VA is responsible for getting the 
following evidence," the RO listed relevant records held by 
any Federal agency, including medical records from the 
military, from VA hospitals, or from the Social Security 
Administration.  Under a heading entitled "On your behalf, 
VA will make reasonable efforts to get the following 
evidence," the RO listed relevant records not held by any 
Federal agency, including medical records from State or local 
governments, private doctors or hospitals, or current or 
former employers.  Under a heading entitled "How Can You 
Help VA," the RO stated that the veteran should give the RO 
enough information about his records so that it could request 
them from the appropriate person or agency.  The RO stressed 
that it was the veteran's responsibility to make sure that it 
received all requested records that weren't in the possession 
of a Federal department or agency.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's VA and private 
treatment records and VA examination reports.  In an October 
2004 statement, the veteran indicated that he had no 
additional evidence relevant to his claim.  He has not 
indicated the existence of any additional records that would 
aid in substantiating his claim.

Fourth, VA will request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  In the April 2004 VCAA letter, under the heading 
entitled "Is There Anything Else You Need to Send," the RO 
stated that if there was any other evidence or information 
that the veteran thought would support his appeal, he should 
so inform the RO.  The RO stressed that if the evidence was 
in his possession, he should send it to the RO.

The Board notes that VA provided VCAA notice to the appellant 
after the initial AOJ decision was issued.  Pelegrini v. 
Principi, 18 Vet. App. 112 [Pelegrini II].  The Board finds 
that this was not prejudicial to the appellant, however.  
Although the VCAA notice was provided after the initial AOJ 
decision, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was addressed and a 
supplemental statement of the case was provided to the 
appellant.  This constituted process.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The Board finds that the timing of the VCAA notice 
was harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the award of service 
connection for hypertension, and that in such cases, the 
Board must consider whether staged ratings should be assigned 
based upon the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The evidence shows that although the 
condition has not significantly changed, a staged rating is 
warranted due to a change in regulation, as explained below.

It is important to note that this appeal started when the 
evaluation was solely 10 percent for hypertension.  The 
veteran testified that he was worse, and eventually the AOJ 
reclassified the disability to include cardiomegaly and 
granted a 30 percent evaluation.  Clearly, the veteran's 
statements that he was worse, at that time, were proven 
correct.

Prior to January 12, 1998

The Board finds that the preponderance of the evidence is 
against a grant of an evaluation greater than 30 percent for 
hypertension with cardiomegaly prior to January 12, 1998.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

Under the rating criteria in effect prior to January 12, 
1998, hypertensive vascular disease (essential arterial 
hypertension), diastolic pressure predominantly 130 or more 
and severe symptoms warranted a 60 percent disability 
evaluation.  Diastolic pressure predominantly 120 or more and 
moderately severe symptoms warranted a 40 percent disability 
evaluation.  Diastolic pressure predominantly 110 or more 
with definite symptoms warranted a 20 percent disability 
evaluation.  Diastolic pressure predominantly 100 or more 
warranted a 10 percent disability evaluation.  The criteria 
noted that for the 40 percent and 60 percent ratings under 
code 7101, there should be careful attention to diagnosis and 
repeated blood pressure readings.  It also noted that when 
continuous medication was shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned.  38 CFR § 4.104, Diagnostic Code 7101 
(1994) (effective prior to January 12, 1998).

Under Diagnostic Code 7007, in effect prior to January 12, 
1998, hypertensive heart disease with definite signs of 
congestive failure, more than sedentary employment precluded, 
warranted a 100 percent disability evaluation; with marked 
enlargement of the heart, confirmed by roentgenogram, or the 
apex beat beyond midclavicular line, sustained diastolic 
hypertension, diastolic 120 or more, which may later have 
been reduced, dyspnea on exertion, more than light manual 
labor is precluded, warranted a 60 percent disability 
evaluation; with definite enlargement of the heart, sustained 
diastolic hypertension of 100 or more, moderate dyspnea on 
exertion warranted a 30 percent disability evaluation.  38 
CFR § 4.104, Diagnostic Code 7007 (1994) (effective prior to 
January 12, 1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order to warrant the next higher evaluation under 
Diagnostic Code 7101, which would be a 40 percent disability 
evaluation, the evidence must show diastolic pressure 
predominantly 120 or more and moderately severe symptoms.  In 
a March 1994 VA exercise test report, the veteran's blood 
pressure pre-exercise was 130/84.  During exercise it ranged 
from 200/100 to 220/100.  Post exercise it was 150/98.  In an 
April 1994 VA clinical note, his blood pressure was reported 
as 160/100.  In another VA clinical note later that month, 
his blood pressure was reported as 142/88.  In a July 1994 VA 
examination report, the veteran's blood pressure was 180/120, 
170/100 sitting, 170/100 reclining, and 170/100 standing.  In 
a November 1996 note from the veteran's private physician, 
his blood pressure was reported as 170/100.  In clinical 
notes from the veteran's private physician dated from June 
1995 to December 1996, the veteran's diastolic pressure 
ranged from a low of 76 to a high of 106.  In an August 1997 
VA examination report, the veteran's blood pressure was 
reported as 160/90, 144/94 sitting, 158/90 reclining, and 
160/100 standing.  

The above readings indicate that the veteran's blood pressure 
was not predominately 120 or more.  Rather, the veteran had 
only one reading at 120.  The remaining readings are less 
than 120.  Thus, the veteran does not warrant a higher 
evaluation under Diagnostic Code 7101.

In order to warrant the next higher evaluation under 
Diagnostic Code 7007, which would be a 60 percent evaluation, 
the evidence must show marked enlargement of the heart, 
confirmed by roentgenogram, or the apex beat beyond 
midclavicular line, sustained diastolic hypertension, 
diastolic 120 or more, which may later have been reduced, 
dyspnea on exertion, and more than light manual labor is 
precluded.  The veteran's sustained diastolic hypertension 
was not 120 or more; rather, there was only one reading at 
120.  Further, the veteran did not have marked enlargement of 
the heart.  A March 1994 radiology report noted that there 
was mild cardiomegaly.  A July 1994 radiology report noted 
that the heart was borderline enlarged.  An August 1997 
radiology report noted that the heart was slightly enlarged.  
Thus, the severity more nearly approximates the criteria for 
a 30 percent evaluation, which requires definite enlargement 
of the heart, rather than the criteria for a 60 percent 
evaluation, which requires a marked enlargement of the heart.  
The evidence clearly shows the heart was only slightly 
enlarged.  

The Board finds that the preponderance of the evidence is 
against a grant of an evaluation greater than 30 percent for 
hypertension with cardiomegaly prior to January 12, 1998, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55. 

Since January 12, 1998

The Board finds that the evidence supports a separate 10 
percent evaluation for hypertension.

Under the current regulations, in order to warrant a 10 
percent disability evaluation for hypertensive heart disease, 
the evidence must show a workload of greater than 7 METs but 
not greater than 10 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or; continuous medication 
required.  A 30 percent evaluation is assigned when a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or if there is evidence of cardiac hypertrophy or dilatation 
on electrocardiogram, echocardiogram, or X-ray.  A 60 
percent rating requires more than one episode of acute 
congestive heart failure in the past year; or when there is a 
workload of greater than 3 METs but not greater than 5 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  A 100 percent rating requires chronic 
congestive heart failure; or when a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 CFR § 4.104, Diagnostic 
Code 7007 (2004).

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
(2) (2004).

Under the current 38 C.F.R. § 4.104, Diagnostic Code 7101, 
pertaining to hypertensive vascular disease, diastolic 
pressure predominately 100 or more, or; systolic pressure 
predominately 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominately 
100 or more who requires continuous medication for control 
warrants a 10 percent disability evaluation.  Diastolic 
pressure predominately 110 or more, or; systolic pressure 
predominately 200 or more warrants a 20 percent disability 
evaluation.  Diastolic pressure predominately 120 or more 
warrants a 40 percent evaluation.  Diastolic pressure 
predominately 130 or more warrants a 60 percent evaluation.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2004)(effective 
from January 12, 1998).

The new regulations permit the veteran to be rated separately 
under Diagnostic Code 7007 and Diagnostic Code 7101, as the 
rating criteria no longer overlap.  The criteria under new 
Diagnostic Code 7101 involve blood pressure readings only, 
with the exception of the criteria for a 10 percent 
evaluation, which also includes whether the veteran requires 
medication.  The criteria under new Diagnostic Code 7007 do 
not include blood pressure readings.

In order to warrant a 60 percent disability evaluation, the 
next higher evaluation under Diagnostic Code 7007, the 
evidence must show more than one episode of acute congestive 
heart failure in the past year; or when there is a workload 
of greater than 3 METs but not greater than 5 METs resulting 
in dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7007.  The 
evidence indicates that the veteran did not have more than 
one episode of acute congestive heart failure in the past 
year.  In a May 2004 VA examination report, it was noted that 
the veteran had no known history of heart problems or a 
myocardial infarction.  Cardiac examination revealed a 
regular rate without murmur, rub, or gallop.  A chest x-ray 
revealed that the cardiac shadow was within normal limits.  
There was no cardiomegaly.  The examiner noted that the 
veteran had no evidence of congestive heart failure, even 
though there was a trace to 1+ pretibial edema.

Regarding METS, the examiner noted that the veteran was able 
to reach a METs of 8.1.  In order to warrant a 60 percent 
evaluation, the evidence must show between 3 and 5 METs.  
Further, the veteran's ejection fraction was 55 to 60 
percent.  In order to warrant a 60 percent evaluation, the 
evidence should show an ejection fraction of 30 to 50 
percent.  These findings do not meet the criteria for a 60 
percent disability evaluation under Diagnostic Code 7007.  

The remaining examination reports of record also indicate 
that the veteran does not warrant a 60 percent disability 
rating under Diagnostic Code 7007.  In an October 2002 VA 
examination report, cardiac examination revealed a regular 
rate and rhythm without murmur, rub, or gallop.  The examiner 
stated that the veteran did not have a heart condition 
diagnosed and so she would therefore not give METs.  The 
examiner noted that the veteran's echo, chest x-ray, EKG, and 
stress tests were normal.  In an August 1997 VA examination 
report, cardiac exam revealed a regular rate without murmurs, 
rubs, or gallops.  In an August 1997 echo report, the 
veteran's estimated ejection fraction was 68 percent.  In a 
July 1994 VA examination report, cardiac exam also revealed a 
regular rate without murmurs, rubs or gallops.  An EKG was 
within normal limits.  These findings show that the veteran 
does not warrant an increased evaluation under Diagnostic 
Code 7007.

The veteran does warrant a separate 10 percent evaluation 
under Diagnostic Code 7101.  In order to warrant a 10 percent 
disability evaluation under Diagnostic Code 7101, the 
evidence must show diastolic pressure predominately 100 or 
more, or; systolic pressure predominately 160 or more, or; 
history of diastolic pressure predominately 100 or more 
requiring continuous medication for control.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  The service medical records 
indicate systolic pressure ranging from 156 to 116, and 
diastolic pressure from 104 to 68.  In a March 1994 VA 
exercise test report, the veteran's blood pressure pre-
exercise was 130/84.  During exercise it ranged from 200/100 
to 220/100.  Post exercise it was 150/98.  In an April 1994 
VA clinical note, his blood pressure was reported as 160/100.  
In another VA clinical note later that month, his blood 
pressure was reported as 142/88.  In a July 1994 VA 
examination report, the veteran's blood pressure was 180/120, 
170/100 sitting, 170/100 reclining, and 170/100 standing.  It 
was noted that the veteran took medication for his high blood 
pressure.  In a November 1996 note from the veteran's private 
physician, his blood pressure was reported as 170/100.  The 
physician noted that the veteran was taking blood pressure 
medication.  In clinical notes from the veteran's private 
physician dated from June 1995 to December 1996, the 
veteran's diastolic pressure ranged from a low of 76 to a 
high of 106.  

In an August 1997 VA examination report, the veteran's blood 
pressure was reported as 160/90, 144/94 sitting, 158/90 
reclining, and 160/100 standing.  It was noted that the 
veteran was taking blood pressure medication.  In an October 
2002 VA examination report, the veteran's blood pressure was 
reported as 140/94, 132/80 sitting, and 130/78 reclining.  
His blood pressure medication was also noted.  In the May 
2004 VA examination report, the veteran's blood pressure was 
reported as 134/80, 130/76 sitting, and 126/76 reclining.  
The examiner noted recent blood pressure readings of 141/81 
in December 2002, 130/60 in February 2003, and 122/72 in 
February 2004.  The veteran's blood pressure from earlier 
that day was 130/74.  His blood pressure medication was 
noted.

The above blood pressure readings show that the veteran had a 
remote history of diastolic pressure of 100 or more with 
continuous medication for control.  He has been taking 
medication since at least 1994, and he has had diastolic 
pressure of 100 or more repeatedly since service.  This 
evidence supports a 10 percent evaluation under Diagnostic 
Code 7101.  In order to warrant a 20 percent evaluation, the 
next higher evaluation, the evidence must show diastolic 
pressure predominately 110 or more, or; systolic pressure 
predominately 200 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2004).  Systolic pressure only reached 200 or more 
in two readings, which were taken during exercise, as per the 
March 1994 VA exercise test report.  Pre-exercise it was 
130/84 and post-exercise it had dropped to 150/98.  There 
were no other readings at 200 or more, and thus the Board 
finds that the evidence shows that the veteran's blood 
pressure is not predominately 200 or more.  Regarding 
diastolic pressure, the veteran had only one report of 110 or 
more.  In the July 1994 VA examination report, the veteran's 
diastolic pressure was 120.  This is the only reading of 110 
or more.  The remaining readings were below 110, and thus the 
Board finds that the veteran's diastolic pressure is not 
predominately 110 or more, and that he does not warrant 
greater than a 10 percent disability rating under Diagnostic 
Code 7101.  

The Board notes that the veteran has asserted that he 
warrants a higher evaluation because his blood pressure 
medications have been changed several times due to 
ineffectiveness, that his blood pressure remains elevated 
frequently even though he takes his medication as ordered, 
and that he suffers from dizziness.  At the November 1996 
hearing, he stated that he was a home health orderly trained 
to take blood pressure readings.  He stated that when his 
blood pressure was high he could feel his heart beating and 
his head pounding.  The Board notes that the veteran is 
competent to state that he takes medication for his blood 
pressure, that it has been adjusted frequently, that his 
blood pressure remains elevated frequently, and that he has 
dizziness.  However, the Board finds the medical examinations 
of record, which include blood pressure readings, METs and 
ejection fraction numbers, are highly probative of the 
severity of the veteran's hypertension with cardiomegaly when 
it is evaluated under the applicable rating criteria.  

At the hearing, the veteran's wife, a licensed nurse 
practitioner, stated that she would take the veteran's blood 
pressure and that it usually ranged on top from 150 to 170 
and on bottom from 96 to 108, occasionally 110.  The Board 
notes that the blood pressure readings reported by the 
veteran's wife at the hearing do not indicate a diastolic 
pressure of predominately 110 or more, or systolic pressure 
of 200 or more, which would warrant the next higher rating.  
Rather, she stated only occasionally diastolic pressure would 
be 110, and that systolic pressure at maximum was 170.  Her 
testimony is accepted as competent and credible, but it does 
not provide a basis for an increased evaluation.

The Board finds that the evidence supports a 10 percent 
evaluation under Diagnostic Code 7101.

The AOJ has noted, and the record shows, that the veteran's 
heart is no longer enlarged, thus establishing potential 
improvement.  The AOJ has scheduled a future examination to 
confirm the improvement, at which time further adjudicative 
action may be taken.  

Finally, review of the record reveals that the RO has not 
expressly considered referral of this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

The Board finds that the evidence does not show that this 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  In an opinion dated in January 2003, the VA 
examiner stated that the veteran's service-connected 
hypertension did not prevent him from working.  The Board 
concludes that referral of this case to the Under Secretary 
or the Director, Compensation and Pension Service, for 
assignment of an extraschedular evaluation is not warranted.

Lastly, the 1998 change to the cardiovascular regulations 
were a liberalizing law or VA issue.  As such, the effective 
date of the benefit of the VA issue may be no earlier than 
the effective date of the change in regulation.  38 U.S.C.A. 
§ 5110 (West 2002).  Thus, the separate evaluation for 
hypertension has an effective date that coincides with the 
regulation.  



ORDER

Entitlement to an evaluation greater than 30 percent for 
hypertension with cardiomegaly is denied.

Entitlement to a separate 10 percent evaluation for 
hypertension from January 12, 1998, is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


